Title: From George Washington to John Campbell, 31 May 1789
From: Washington, George
To: Campbell, John

 

Sir,
New York, May 31st 1789.

I have received your very polite letter of the 18th—and the obliging manner in which you have consented to dispose of your favorite horse to me deserves my warmest acknowledgments and best thanks.
I am perfectly satisfied with the price (of thirty five guineas) and shall forward the money to you by Mr William Hunter junior of Alexandria, who says he shall set off for that place tomorrow.
The attachment which one feels for a good horse that has for any time been considered as a favorite I know is very great; I can, therefore, readily conceive that the only inducement you could have to part with yours was a desire to gratify the inclination which I had expressed to possess him, and I feel on that account the full force of the obligation.
If it will afford you any satisfaction to know that he will have the greatest care taken of him, and every necessary attention paid to him, you may be assured that it will be done while he is in my possession. With great esteem, I am, Sir, Your most obedient Servant

G. Washington.

